DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 and 11/16/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 21 states “…along a second axis…” and should be amended to state –along the second axis—
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arihara (US 20070137381).
Regarding Claim 1, Arihara teaches a steering column assembly, comprising: a lower jacket (6) arranged to slidably receive an upper jacket (2) along a steering column axis; a mounting bracket (21) having a first mounting bracket arm (see 23, the arm on the right side of the steering column axis) defining a first mounting bracket opening (see 25) and a second mounting bracket arm (see 23, the arm on the left side of the steering column axis) defining a second mounting bracket opening (see 25) that is disposed coaxial with the first mounting bracket opening along a first axis (see axis along reference number 25); and a rake bracket 

Claim 2, Arihara teaches the steering column assembly, wherein the first axis (see 25) is disposed parallel (see fig. 2) to the second axis (see axis along reference number 20).

Regarding Claim 7, Arihara teaches the steering column assembly, wherein the lower jacket (6) defines a mounting opening (see the opening formed in 6d that bolt 20 extends through) that extends along the second axis.

Regarding Claim 8, Arihara teaches the steering column assembly, the second axis (see axis along reference number 20)388610-3434 (N000981 US) being disposed transverse to the steering column axis.

Regarding Claim 9, Arihara teaches the steering column assembly, the mounting opening (see the opening formed in 6d that bolt 20 extends through) is disposed coaxial (see fig. 2) with the first rake bracket second opening (see 19a) and the second rake bracket second opening (see 19a) along the second axis (see axis along reference number 20).

Regarding Claim 10, Arihara teaches the steering column assembly, the rake bracket assembly, further comprising: a pin (20) that extends through the first rake bracket second opening (see 19a), the mounting opening (see the opening formed in 6d that bolt 20 extends through), and the second rake bracket second opening (see 19a) to couple (see fig. 7) the first rake bracket and the second rake bracket to the lower jacket.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arihara (US 20070137381) in view of Berg et al. (US 20060185462).
Regarding Claims 3 and 5, Arihara teaches the steering column assembly, the rake bracket assembly further comprising: a first and second pivot bushing (24), and a first and second pivot fastener (25) that extend respectively at least partially through the first and second pivot bushing and the first and second mounting bracket opening to couple the first and second rake bracket to the first and second mounting bracket arm.
But, Arihara does not teach that the pivot bushings are at least partially disposed within the first and second rake bracket first openings.
Berg et al. teach a steering column assembly comprising a mounting bracket assembly (16) and a rake bracket assembly (18). The rake bracket assembly comprising a pivot bushing 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pivot bushings of Arihara to be similar to the pivot bushing of Berg et al. so that the pivot bushings were disposed within the first and second rake bracket first openings, and the pivot fasteners were extended through the bushings to couple the rake brackets and the mounting bracket arms. By doing so, the bushings would remain stationary with the first and second mounting brackets while the first and second rake bracket pivoted (Berg et al.; Par [0023]), which would reduce rattling noise and lash emanating from the joint between the rake brackets and the mounting brackets.

 Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arihara (US 20070137381) in view of Berg et al. (US 20060185462), in further view of Caverly et al. (US 20150251683).
Regarding Claims 4 and 6, Arihara, as modified, teaches the steering column assembly, comprising the first and second pivot fasteners (25, as modified above).
But, Arihara, as modified, does not teach the first and second pivot fasteners having first and second splines that are arranged to displace material of the first and second mounting bracket arms to form first and second mating splines within the first and second mounting bracket openings.
Caverly et al. teach a steering column assembly comprising a pivot fastener (42) and a pivot bushing (46), the pivot fastener extending through the pivot bushing, and comprising 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pivot fasteners of Arihara, as modified, in view of the teachings of Caverly et al., so that the pivot fasteners comprised splines that were arranged to displace material of the mounting brackets arms to form mating splines within the mounting bracket openings, as Caverly et al. teach that it is well-known in the art to incorporate such pivot fasteners in steering column assemblies in order to de-lash connections between pivot joints (Caverly et al.; Par [0028]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arihara (US 20070137381) in view of Caverly et al. (US 20150251683).
Regarding Claims 11 and 12, Arihara teaches the steering column assembly, comprising the pin (20) coupling the first rake bracket (19) and the second rake bracket (19) to the lower jacket (6).
But, Arihara does not teach that the pin comprises first and second serrated pin portions that are arranged to displace material of the first and second rake brackets to form first and second mating serrations within the first and second rake bracket second openings. 
Caverly et al. teach a steering column assembly, wherein a pin (42) comprising first and second pin portions (see G) arranged ([Par 0032]) to displace material of a lower jacket (22), to form (during the pressing of the serrated pin) first and second mating serrations within the first and second rake bracket openings (see fig. 4).
.

Response to Arguments
Applicant’s arguments filed 11/16/2020 with respect to claim 1 have been considered but are moot because the new ground of rejection necessitated by the amendment filed in the RCE does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al. US 20190061803, Raich et al. WO 2019162253, Arihara US 20040023746, Galehr US 20170015345, Oshita et al. US 20050011297, Kirmsze et al. WO 2020035364, Yoon et al. US 20110162904, Xue et al. DE102019200250, Warashina EP 2055611, Nizaki JP 2016160993, Morinaga US 8844400, Kato US 20180141581, and Born et al. US 20110215560.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A ENGLISH/Primary Examiner, Art Unit 3616